Citation Nr: 1402361	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  Tinnitus is attributable to service.  


CONCLUSION OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.306 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred both hearing disorders as a result of his documented service with a combat aviation unit in Vietnam. The record indicates that the Veteran served as he has reported; that he likely sustained acoustic trauma while on active duty; and that he has been diagnosed with both disorders. 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.385, respectively. The remaining question is whether the disorder are linked by competent lay or medical evidence to service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

The evidence is approximate balance as to the question of nexus, and the benefit of the doubt will be granted to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) do not reflect hearing disability per VA definition, to include on the separation examination where puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10) 
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10) 
0 (5)

This examination showed slight improvement of hearing from the earlier 1965 preinduction examination.  The normal audiogram results alone, however, are not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Private audiograms dated in the 2000's showed hearing loss per VA definition and noted that the Veteran had worn hearing aids since the 1980's.  

March and April 2012 audiology consultations located in VA's Virtual System noted that the Veteran had mild to moderately severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  These findings were then confirmed on VA and private examination reports.

In April 2012, the Veteran was afforded a VA audiological examination which also confirmed that the Veteran has hearing loss (sensorineural)  per VA definition as well as tinnitus.  The examiner noted that the Veteran had a history of noise exposure in Vietnam from helicopters as well as post-service in a steel mill for 3 years.  Thereafter, he performed office work.  The examiner indicated that he could not provide a medical opinion regarding etiology of the diagnoses without resorting to speculation.  However, after reviewing the record, the VA examiner provided an addendum in which he opined that the Veteran's records did not show  substantial change in the Veteran's hearing from entrance to exit, and even an improvement.  He noted that there was no evidence that the Veteran left the military with any problems with his hearing.  Also, he stated that the Veteran had significant noise exposure after service to account for his hearing loss.    

In contrast, a private audiologist, A.B., A.u.D, provided an opinion that the Veteran's current hearing loss and tinnitus are etiologically related to service.  The audiologist reviewed the Veteran's military service and noise exposure.  She noted that he reported that he did not use ear protection during that time.  She noted that after service, the Veteran worked in a steel mill for a year and then performed office work, but denied noise exposure.  The audiologist reviewed and commented on the pertinent STRs.  She questioned the validity of the separation examination..  Nonetheless, she stated that despite the normal inservice evaluations, the histopathology literature documents that the outer hair cell damage in the cochlea occurs poor to an individual ever showing a threshold shift on an audiogram.  In addition, according to the American College of Occupation and Environmental Medicine, noise exposure without the use of hearing protection can cause and/or contribute to noise-inducted hearing loss, acoustic trauma, and tinnitus in individuals.  She also cited to medical treatise in support of her conclusion that the Veteran's hearing loss and tinnitus are attributable to service.  

Both the VA and private medical opinions are competent, informed and responsive to this inquiry but offer differing conclusions. However, the Veteran's competence to report continuing symptoms prevails in this matter and the appeal will be granted.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted, with resolution of all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


